Exhibit 10.24a

AMENDMENT NO. 6

This amendment forms a part of Group Policy No. 533717 001 issued to the
Policyholder:

Tiffany & Co.

The entire policy is replaced by the policy attached to this amendment.

The effective date of these changes is September 1, 2003. The changes only apply
to disabilities which start on or after the effective date.

The policy’s terms and provisions will apply other than as stated in this
amendment.

Dated at New York, New York on February 26, 2008.

 

  First Unum Life Insurance Company   By   LOGO [g468956g29p52.jpg]    

Secretary

 

Tiffany & Co. By                                          
                                                  Signature and Title of Officer

 

C.AMEND-1    AMEND-1     (9/1/2003) REV   



--------------------------------------------------------------------------------

LOGO [g468956g42u86.jpg]   

GROUP INSURANCE POLICY

NON-PARTICIPATING

First Unum Life Insurance Company

POLICYHOLDER: Tiffany & Co.

POLICY NUMBER: 533717 001

POLICY EFFECTIVE DATE: October 15, 1998

POLICY ANNIVERSARY DATE: November 1

GOVERNING JURISDICTION: New York

First Unum Life Insurance Company (referred to as Unum) will provide benefits
under this policy. Unum makes this promise subject to all of this policy’s
provisions.

The policyholder should read this policy carefully and contact Unum promptly
with any questions. This policy is delivered in and is governed by the laws of
the governing jurisdiction and to the extent applicable by the Employee
Retirement Income Security Act of 1974 (ERISA) and any amendments. This policy
consists of:

 

  •  

all policy provisions and any amendments and/or attachments issued;

 

  •  

employees’ signed applications; and

 

  •  

the certificate of coverage.

This policy may be changed in whole or in part. Only an officer or a registrar
of Unum can approve a change. The approval must be in writing and endorsed on or
attached to this policy. No other person, including an agent, may change this
policy or waive any part of it.

Signed for Unum at New York, New York on the Policy Effective Date.

 

LOGO [g468956g59j99.jpg]    LOGO [g468956g29p52.jpg] President    Secretary

First Unum Life Insurance Company

99 Park Avenue

6th Floor

New York, New York 10016

Copyright 1993, First Unum Life Insurance Company

 

C.FP-1    C.FP-1    (9/1/2003) REV   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

BENEFITS AT A GLANCE    B@G-LTD-1 LONG TERM DISABILITY PLAN    B@G-LTD-1 CLAIM
INFORMATION    LTD-CLM-1 LONG TERM DISABILITY    LTD-CLM-1 POLICYHOLDER
PROVISIONS    EMPLOYER-1 CERTIFICATE SECTION    CC.FP-1 GENERAL PROVISIONS   
EMPLOYEE-1 LONG TERM DISABILITY    LTD-BEN-1 BENEFIT INFORMATION    LTD-BEN-1
OTHER BENEFIT FEATURES    LTD-OTR-1 OTHER SERVICES    SERVICES-1 GLOSSARY   
GLOSSARY-1

TOC-1    (9/1/2003) REV

 



--------------------------------------------------------------------------------

BENEFITS AT A GLANCE

SYNOPSIS

The insurance evidenced by this certificate provides disability income insurance
only. It does NOT provide basic hospital, basic medical or major medical
insurance as defined by the New York State Insurance Department.

EXCLUSIONS

What disabilities are not covered for a cost of living increase:

See page LTD-BEN-4

What disabilities are not covered under your plan:

See page LTD-BEN-8

What exclusions and limitations apply to Disability Plus:

See Page LTD-OTR-3

LIMITATIONS

What disabilities have a limited pay period under your plan:

See page LTD-BEN-7

What exclusions and limitations apply to Disability Plus:

See Page LTD-OTR-3

LONG TERM DISABILITY PLAN

This long term disability plan provides financial protection for you by paying a
portion of your income while you are disabled. The amount you receive is based
on the amount you earned before your disability began. In some cases, you can
receive disability payments even if you work while you are disabled.

EMPLOYER’S ORIGINAL PLAN

EFFECTIVE DATE:    October 15, 1998 POLICY NUMBER:    533717 001

ELIGIBLE GROUP(S):

Group 1

Chairman, President, Executive Vice President, Senior Vice Presidents, Group
Vice Presidents and Vice Presidents who are eligible for IDI Coverage in active
employment

Group 2

Chairman, President, Executive Vice President, Senior Vice Presidents, Group
Vice Presidents and Vice Presidents who are ineligible for IDI Coverage in
active employment

MINIMUM HOURS REQUIREMENT:

Employees must be working at least 35 hours per week.

WAITING PERIOD:

For employees in an eligible group on or before October 15, 1998: 90 days of
continuous active employment

For employees entering an eligible group after October 15, 1998: 90 days of
continuous active employment

B@G-LTD-1    (9/1/2003) REV



--------------------------------------------------------------------------------

REHIRE:

If your employment ends and you are rehired within 12 months, your previous work
while in an eligible group will apply toward the waiting period. All other
policy provisions apply.

WHO PAYS FOR THE COVERAGE:

Your Employer pays the cost of your coverage.

ELIMINATION PERIOD:

180 days

Benefits begin the day after the elimination period is completed.

MONTHLY BENEFIT:

Chairman, President, Executive Vice President, Senior Vice Presidents, Group
Vice Presidents and Vice Presidents who are eligible for IDI Coverage

The lesser of:

 

  •  

30% of monthly earnings less any deductible sources of income (excluding Spouse
and Children Social Security Benefits) to a maximum monthly benefit of $15,000
per month; or

 

  •  

70% of monthly earnings less any deductible sources of income (including Spouse
and Children Social Security Benefits).

Your payment may also be reduced by disability earnings. Some disabilities may
not be covered or may have limited coverage under this plan.

Chairman, President, Executive Vice President, Senior Vice Presidents, Group
Vice Presidents and Vice Presidents who are ineligible for IDI Coverage

The lesser of:

 

  •  

60% of monthly earnings less any deductible sources of income (excluding Spouse
and Children Social Security Benefits) to a maximum monthly benefit of $18,000
per month; or

  •  

70% of monthly earnings less any deductible sources of income (including Spouse
and Children Social Security Benefits).

Your payment may also be reduced by disability earnings. Some disabilities may
not be covered or may have limited coverage under this plan.

MAXIMUM PERIOD OF PAYMENT:

 

Age at Disability

  

Maximum Period of Payment

Less than age 60

   To age 65, but not less than 5 years

Age 60

   60 months

Age 61

   48 months

Age 62

   42 months

Age 63

   36 months

Age 64

   30 months

Age 65

   24 months

Age 66

   21 months

Age 67

   18 months

Age 68

   15 months

Age 69 and over

   12 months

No premium payments are required for your coverage while you are receiving
payments under this plan.

OTHER FEATURES:

Continuity of Coverage

Conversion

 

B@G-LTD-2    (9/1/2003) REV



--------------------------------------------------------------------------------

Cost of Living Adjustment

Disability Plus

Minimum Benefit

Pre-Existing: 3/12

Survivor Benefit

The above items are only highlights of this plan. For a full description of your
coverage, continue reading your certificate of coverage section.

 

B@G-LTD-3    (9/1/2003) REV



--------------------------------------------------------------------------------

CLAIM INFORMATION

LONG TERM DISABILITY

WHEN DO YOU NOTIFY UNUM OF A CLAIM?

We encourage you to notify us of your claim as soon as possible, so that a claim
decision can be made in a timely manner. Written notice of a claim should be
sent within 30 days after the date your disability begins. However, you must
send Unum written proof of your claim no later than 90 days after your
elimination period. If it is not possible to give proof within 90 days, it must
be given as soon as is reasonably possible.

The claim form is available from your Employer, or you can request a claim form
from us. If you do not receive the form from Unum within 15 days of your
request, send Unum written proof of claim without waiting for the form.

You must notify us immediately when you return to work in any capacity.

HOW DO YOU FILE A CLAIM?

You and your Employer must fill out your own sections of the claim form and then
give it to your attending physician. Your physician should fill out his or her
section of the form and send it directly to Unum.

WHAT INFORMATION IS NEEDED AS PROOF OF YOUR CLAIM?

Your proof of claim, provided at your expense, must show:

 

  •  

that you are under the regular care of a physician;

 

  •  

the appropriate documentation of your monthly earnings;

 

  •  

the date your disability began;

 

  •  

the cause of your disability;

 

  •  

the extent of your disability, including restrictions and limitations preventing
you from performing your regular occupation; and

 

  •  

the name and address of any hospital or institution where you received
treatment, including all attending physicians.

We may request that you send proof of continuing disability indicating that you
are under the regular care of a physician. This proof, provided at your expense,
must be received within 45 days of a request by us.

In some cases, you will be required to give Unum authorization to obtain
additional medical information and to provide non-medical information as part of
your proof of claim, or proof of continuing disability. Unum will deny your
claim, or stop sending you payments, if the appropriate information is not
submitted.

TO WHOM WILL UNUM MAKE PAYMENTS?

Unum will make payments to you.

 

LTD-CLM-1    (9/1/2003) REV



--------------------------------------------------------------------------------

WHAT HAPPENS IF UNUM OVERPAYS YOUR CLAIM?

Unum has the right to recover any overpayments due to:

 

  •  

fraud;

 

  •  

any error Unum makes in processing a claim; and

 

  •  

your receipt of deductible sources of income.

You must reimburse us in full. We will determine the method by which the
repayment is to be made.

Unum will not recover more money than the amount we paid you.

 

LTD-CLM-2    (9/1/2003) REV



--------------------------------------------------------------------------------

POLICYHOLDER PROVISIONS

WHAT IS THE COST OF THIS INSURANCE?

LONG TERM DISABILITY

The initial premium for each plan is based on the initial rate(s) shown in the
policy effective on the Employer’s original plan effective date.

WAIVER OF PREMIUM

Unum does not require premium payments for an insured while he or she is
receiving Long Term Disability payments under this plan.

INITIAL RATE GUARANTEE

Refer to the policy effective on the Employer’s original plan effective date.

WHEN IS PREMIUM DUE FOR THIS POLICY?

 

    Premium Due Dates: Premium due dates are based on the Premium Due Dates
shown in the policy effective on the Employer’s original plan effective date.

The Policyholder must send all premiums to Unum on or before their respective
due date. The premium must be paid in United States dollars.

WHEN ARE INCREASES OR DECREASES IN PREMIUM DUE?

Premium increases or decreases which take effect during a policy month are
adjusted and due on the next premium due date following the change. Changes will
not be pro-rated daily.

If premiums are paid on other than a monthly basis, premiums for increases and
decreases will result in a monthly pro-rated adjustment on the next premium due
date.

Unum will only adjust premium for the current policy year and the prior policy
year. In the case of fraud, premium adjustments will be made for all policy
years.

WHAT INFORMATION DOES UNUM REQUIRE FROM THE POLICYHOLDER?

The Policyholder must provide Unum with the following on a regular basis:

 

  •  

information about employees:

 

  •  

who are eligible to become insured;

 

  •  

whose amounts of coverage change; and/or

 

  •  

whose coverage ends;

 

  •  

occupational information and any other information that may be required to
manage a claim; and

 

  •  

any other information that may be reasonably required.

Policyholder records that, in Unum’s opinion, have a bearing on this policy will
be available for review by Unum at any reasonable time.

 

EMPLOYER-1    (9/1/2003) REV



--------------------------------------------------------------------------------

Clerical error or omission by Unum will not:

 

  •  

prevent an employee from receiving coverage;

 

  •  

affect the amount of an insured’s coverage; or

 

  •  

cause an employee’s coverage to begin or continue when the coverage would not
otherwise be effective.

WHO CAN CANCEL THIS POLICY OR A PLAN UNDER THIS POLICY?

This policy or a plan under this policy can be cancelled:

 

  •  

by Unum; or

 

  •  

by the Policyholder.

Unum may cancel or offer to modify this policy or a plan if:

 

  •  

there is less than 75% participation of those eligible employees who pay all or
part of their premium for a plan; or

 

  •  

there is less than 100% participation of those eligible employees for a
Policyholder paid plan;

 

  •  

the Policyholder does not promptly provide Unum with information that is
reasonably required;

 

  •  

the Policyholder fails to perform any of its obligations that relate to this
policy;

 

  •  

fewer than 10 employees are insured under a plan;

 

  •  

the Policyholder fails to pay any premium within the 31 day grace period.

If Unum cancels this policy or a plan for reasons other than the Policyholder’s
failure to pay premium, a written notice will be delivered to the Policyholder
at least 31 days prior to the cancellation date.

If the premium is not paid during the grace period, the policy or plan will
terminate automatically at the end of the grace period. The Policyholder is
liable for premium for coverage during the grace period. The Policyholder must
pay Unum all premium due for the full period each plan is in force.

The Policyholder may cancel this policy or a plan by written notice delivered to
Unum at least 31 days prior to the cancellation date. When both the Policyholder
and Unum agree, this policy or a plan can be cancelled on an earlier date. If
Unum or the Policyholder cancels this policy or a plan, coverage will end at
12:00 midnight on the last day of coverage.

If this policy or a plan is cancelled, the cancellation will not affect a
payable claim.

WHAT HAPPENS TO AN EMPLOYEE’S COVERAGE UNDER THIS POLICY WHILE HE OR SHE IS ON A
FAMILY AND MEDICAL LEAVE OF ABSENCE?

We will continue the employee’s coverage in accordance with the policyholder’s
Human Resource policy on family and medical leaves of absence if premium
payments continue and the policyholder approved the employee’s leave in writing.

Coverage will be continued until the end of the later of:

 

EMPLOYER-2    (9/1/2003) REV



--------------------------------------------------------------------------------

  1. the leave period required by the federal Family and Medical Leave Act of
1993 and any amendments; or

 

  2. the leave period required by applicable state law.

If the policyholder’s Human Resource policy doesn’t provide for continuation of
an employee’s coverage during a family and medical leave of absence, the
employee’s coverage will be reinstated when he or she returns to active
employment.

We will not:

 

  •  

apply a new waiting period;

 

  •  

apply a new pre-existing conditions exclusion; or

 

  •  

require evidence of insurability.

DIVISIONS, SUBSIDIARIES OR AFFILIATED COMPANIES INCLUDE:

NAME/LOCATION (CITY AND STATE)

None

 

EMPLOYER-3    (9/1/2003) REV



--------------------------------------------------------------------------------

CERTIFICATE SECTION

First Unum Life Insurance Company (referred to as Unum) welcomes you as a
client.

This is your certificate of coverage as long as you are eligible for coverage
and you become insured. You will want to read it carefully and keep it in a safe
place.

Unum has written your certificate of coverage in plain English. However, a few
terms and provisions are written as required by insurance law. If you have any
questions about any of the terms and provisions, please consult Unum’s claims
paying office. Unum will assist you in any way to help you understand your
benefits.

If the terms and provisions of the certificate of coverage (issued to you) are
different from the policy (issued to the policyholder), the policy will govern.
Your coverage may be cancelled or changed in whole or in part under the terms
and provisions of the policy.

The policy is delivered in and is governed by the laws of the governing
jurisdiction and to the extent applicable by the Employee Retirement Income
Security Act of 1974 (ERISA) and any amendments. When making a benefit
determination under the policy, Unum has discretionary authority to determine
your eligibility for benefits and to interpret the terms and provisions of the
policy.

For purposes of effective dates and ending dates under the group policy, all
days begin at 12:01 a.m. and end at 12:00 midnight at the Policyholder’s
address.

First Unum Life Insurance Company

99 Park Avenue

6th Floor

New York, New York 10016

 

CC.FP-1    (9/1/2003) REV



--------------------------------------------------------------------------------

GENERAL PROVISIONS

WHAT IS THE CERTIFICATE OF COVERAGE?

This certificate of coverage is a written statement prepared by Unum and may
include attachments. It tells you:

 

  •  

the coverage for which you may be entitled;

 

  •  

to whom Unum will make a payment; and

 

  •  

the limitations, exclusions and requirements that apply within a plan.

WHEN ARE YOU ELIGIBLE FOR COVERAGE?

If you are working for your Employer in an eligible group, the date you are
eligible for coverage is the later of:

 

  •  

the plan effective date; or

 

  •  

the day after you complete your waiting period.

WHEN DOES YOUR COVERAGE BEGIN?

When your Employer pays 100% of the cost of your coverage under a plan, you will
be covered at 12:01 a.m. on the date you are eligible for coverage.

When you and your Employer share the cost of your coverage under a plan or when
you pay 100% of the cost yourself, you will be covered at 12:01 a.m. on the
latest of:

 

  •  

the date you are eligible for coverage, if you apply for insurance on or before
that date;

 

  •  

the date you apply for insurance, if you apply within 31 days after your
eligibility date; or

 

  •  

the date Unum approves your application, if evidence of insurability is
required.

Evidence of insurability is required if you:

 

  •  

are a late applicant, which means you apply for coverage more than 31 days after
the date you are eligible for coverage; or

 

  •  

voluntarily cancelled your coverage and are reapplying.

An evidence of insurability form can be obtained from your Employer.

WHAT IF YOU ARE ABSENT FROM WORK ON THE DATE YOUR COVERAGE WOULD NORMALLY BEGIN?

If you are absent from work due to injury, sickness, temporary layoff or leave
of absence, your coverage will begin on the date you return to active
employment.

ONCE YOUR COVERAGE BEGINS, WHAT HAPPENS IF YOU ARE TEMPORARILY NOT WORKING?

If you are on a temporary layoff, and if premium is paid, you will be covered
through the end of the month that immediately follows the month in which your
temporary layoff begins.

 

EMPLOYEE-1    (9/1/2003) REV



--------------------------------------------------------------------------------

If you are on a leave of absence, and if premium is paid, you will be covered
through the end of the month that immediately follows the month in which your
leave of absence begins.

WHEN WILL CHANGES TO YOUR COVERAGE TAKE EFFECT?

Once your coverage begins, any increased or additional coverage will take effect
immediately if you are in active employment or if you are on a covered layoff or
leave of absence. If you are not in active employment due to injury or sickness,
any increased or additional coverage will begin on the date you return to active
employment.

Any decrease in coverage will take effect immediately but will not affect a
payable claim that occurs prior to the decrease.

WHEN DOES YOUR COVERAGE END?

Your coverage under the policy or a plan ends on the earliest of:

 

  •  

the date the policy or a plan is cancelled;

 

  •  

the date you no longer are in an eligible group;

 

  •  

the date your eligible group is no longer covered;

 

  •  

the last day of the period for which you made any required contributions; or

 

  •  

the last day you are in active employment except as provided under the covered
layoff or leave of absence provision.

Unum will provide coverage for a payable claim which occurs while you are
covered under the policy or plan.

WHAT ARE THE TIME LIMITS FOR LEGAL PROCEEDINGS?

You can start legal action regarding your claim 60 days after proof of claim has
been given and up to 3 years from the time proof of claim is required, unless
otherwise provided under federal law.

HOW CAN STATEMENTS MADE IN YOUR APPLICATION FOR THIS COVERAGE BE USED?

Unum considers any statements you or your Employer make in a signed application
for coverage a representation and not a warranty. If any of the statements you
or your Employer make are not complete and/or not true at the time they are
made, we can:

 

  •  

reduce or deny any claim; or

 

  •  

cancel your coverage from the original effective date.

We will use only statements made in a signed application as a basis for doing
this.

If the Employer gives us information about you that is incorrect, we will:

 

  •  

use the facts to decide whether you have coverage under the plan and in what
amounts; and

 

  •  

make a fair adjustment of the premium.

 

EMPLOYEE-2    (9/1/2003) REV



--------------------------------------------------------------------------------

HOW WILL UNUM HANDLE INSURANCE FRAUD?

Unum wants to ensure you and your Employer do not incur additional insurance
costs as a result of the undermining effects of insurance fraud. Unum promises
to focus on all means necessary to support fraud detection, investigation, and
prosecution.

It is a crime if you knowingly, and with intent to injure, defraud or deceive
Unum, or provide any information, including filing a claim, that contains any
false, incomplete or misleading information. These actions, as well as
submission of materially false information, will result in denial of your claim,
and are subject to prosecution and punishment to the full extent under state
and/or federal law. Unum will pursue all appropriate legal remedies in the event
of insurance fraud.

DOES THE POLICY REPLACE OR AFFECT ANY WORKERS’ COMPENSATION OR STATE DISABILITY
INSURANCE?

The policy does not replace or affect the requirements for coverage by any
workers’ compensation or state disability insurance.

DOES YOUR EMPLOYER ACT AS YOUR AGENT OR UNUM’S AGENT?

For purposes of the policy, your Employer acts on its own behalf or as your
agent. Under no circumstances will your Employer be deemed the agent of Unum.

EMPLOYEE-3    (9/1/2003) REV

 



--------------------------------------------------------------------------------

LONG TERM DISABILITY

BENEFIT INFORMATION

HOW DOES UNUM DEFINE DISABILITY?

You are disabled when Unum determines that:

 

  •  

you are limited from performing the material and substantial duties of your
regular occupation due to your sickness or injury; and

 

  •  

you have a 20% or more loss in your indexed monthly earnings due to the same
sickness or injury.

We may require you to be examined by a physician, other medical practitioner or
vocational expert of our choice. Unum will pay for this examination. We can
require an examination as often as it is reasonable to do so. We may also
require you to be interviewed by an authorized Unum Representative.

HOW LONG MUST YOU BE DISABLED BEFORE YOU ARE ELIGIBLE TO RECEIVE BENEFITS?

You must be continuously disabled through your elimination period. Unum will
treat your disability as continuous if your disability stops for 30 days or less
during the elimination period. The days that you are not disabled will not count
toward your elimination period.

Your elimination period is 180 days.

CAN YOU SATISFY YOUR ELIMINATION PERIOD IF YOU ARE WORKING?

Yes, provided you meet the definition of disability.

WHEN WILL YOU BEGIN TO RECEIVE PAYMENTS?

You will begin to receive payments when we approve your claim, providing the
elimination period has been met and you are disabled. We will send you a payment
monthly for any period for which Unum is liable.

HOW MUCH WILL UNUM PAY YOU IF YOU ARE DISABLED?

We will follow this process to figure your payment:

Chairman, President, Executive Vice President, Senior Vice Presidents, Group
Vice Presidents and Vice Presidents who are eligible for IDI Coverage

 

  1. Multiply your monthly earnings by 30%.

 

  2. The maximum monthly benefit is $15,000.

 

  3. Compare the answer from Item 1 with the maximum monthly benefit. The lesser
amount is your gross disability payment.

 

  4. Subtract any deductible sources of income from Item 1. Do not subtract any
amount your spouse or children are eligible to receive from Social Security.

 

  5. Multiply your monthly earnings by 70% and subtract any deductible sources
of income, including any amount your spouse or children are eligible to receive
from Social Security.

 

  6. Compare the answers from Item 4 and Item 5 with the maximum monthly
benefit.

 

LTD-BEN-1    (9/1/2003) REV



--------------------------------------------------------------------------------

The lesser amount figured in Item 6 is your monthly payment.

Chairman, President, Executive Vice President, Senior Vice Presidents, Group
Vice Presidents and Vice Presidents who are ineligible for IDI Coverage

 

  1. Multiply your monthly earnings by 60%.

 

  2. The maximum monthly benefit is $18,000.

 

  3. Compare the answer from Item 1 with the maximum monthly benefit. The lesser
amount is your gross disability payment.

 

  4. Subtract any deductible sources of income from Item 1. Do not subtract any
amount your spouse or children are eligible to receive from Social Security.

 

  5. Multiply your monthly earnings by 70% and subtract any deductible sources
of income, including any amount your spouse or children are eligible to receive
from Social Security.

 

  6. Compare the answers from Item 4 and Item 5 with the maximum monthly
benefit.

The lesser amount figured in Item 6 is your monthly payment.

WHAT ARE YOUR MONTHLY EARNINGS?

“Monthly Earnings” means your gross monthly income from your Employer in effect
just prior to your date of disability. It includes your total income before
taxes. It is prior to any deductions made for pre-tax contributions to a
qualified deferred compensation plan, Section 125 plan, or flexible spending
account. It includes income actually received from bonuses but does not include
commissions, overtime pay or any other extra compensation, or income received
from sources other than your Employer.

Bonuses will be averaged for the lesser of:

 

  a. the prior calendar year’s 12 month period of your employment with your
Employer just prior to the date disability begins; or

 

  b. the period of actual employment with your Employer.

WHAT WILL WE USE FOR MONTHLY EARNINGS IF YOU BECOME DISABLED DURING A COVERED
LAYOFF OR LEAVE OF ABSENCE?

If you become disabled while you are on a covered layoff or leave of absence, we
will use your monthly earnings from your Employer in effect just prior to the
date your absence begins.

HOW MUCH WILL UNUM PAY YOU IF YOU ARE DISABLED AND WORKING?

We will send you the monthly payment if you are disabled and your monthly
disability earnings, if any, are less than 20% of your indexed monthly earnings,
due to the same sickness or injury.

If you are disabled and your monthly disability earnings are from 20% through
80% of your indexed monthly earnings, due to the same sickness or injury, Unum
will figure your payment as follows:

LTD-BEN-2    (9/1/2003) REV



--------------------------------------------------------------------------------

During the first 12 months of payments, while working, your monthly payment will
not be reduced as long as disability earnings plus the gross disability payment
does not exceed 100% of indexed monthly earnings.

 

  1. Add your monthly disability earnings to your gross disability payment.

 

  2. Compare the answer in Item 1 to your indexed monthly earnings.

If the answer from Item 1 is less than or equal to 100% of your indexed monthly
earnings, Unum will not further reduce your monthly payment.

If the answer from Item 1 is more than 100% of your indexed monthly earnings,
Unum will subtract the amount over 100% from your monthly payment.

After 12 months of payments, while working, you will receive payments based on
the percentage of income you are losing due to your disability.

 

  1. Subtract your disability earnings from your indexed monthly earnings.

 

  2. Divide the answer in Item 1 by your indexed monthly earnings. This is your
percentage of lost earnings.

 

  3. Multiply your monthly payment by the answer in Item 2.

This is the amount Unum will pay you each month.

Unum may require you to send proof of your monthly disability earnings at least
quarterly. We will adjust your payment based on your quarterly disability
earnings.

As part of your proof of disability earnings, we can require that you send us
appropriate financial records which we believe are necessary to substantiate
your income.

After the elimination period, if you are disabled for less than 1 month, we will
send you 1/30 of your payment for each day of disability.

WILL YOUR PAYMENT BE ADJUSTED BY A COST OF LIVING INCREASE?

Unum will make a cost of living adjustment (COLA) after you have received 1 full
year of payments.

Beginning on the first anniversary of payments and each following anniversary
while you continue to receive payments for your disability, your payment will
increase by the lesser of:

 

  •  

4%; or

 

  •  

1/2 of the annual percentage increase in the Consumer Price Index for the
calendar year just prior to the relevant anniversary.

Each month Unum will add the cost of living adjustment to your monthly payment.
When Unum adds the adjustment to your payment, the increase may cause your
payment to exceed the maximum monthly benefit.

The Consumer Price Index (CPI-W) is published by the U.S. Department of Labor.
Unum reserves the right to use some other similar measurement if the Department
of Labor changes or stops publishing the CPI-W.

LTD-BEN-3     (9/1/2003) REV



--------------------------------------------------------------------------------

WHAT DISABILITIES ARE NOT COVERED FOR A COST OF LIVING INCREASE?

If you are insured on January 1, 1999, your plan will not provide a cost of
living adjustment for any disability caused by, contributed to by, or resulting
from the following pre-existing condition.

You have a pre-existing condition if:

 

  •  

you received medical treatment, consultation, care or services including
diagnostic measures, or took prescribed drugs or medicines in the 3 months just
prior to January 1, 1999; or you had symptoms for which an ordinarily prudent
person would have consulted a health care provider in the 3 months just prior to
January 1, 1999; and

 

  •  

the disability begins in the first 12 months after January 1, 1999.

HOW CAN WE PROTECT YOU IF YOUR DISABILITY EARNINGS FLUCTUATE?

If your disability earnings routinely fluctuate widely from month to month, Unum
may average your disability earnings over the most recent 3 months to determine
if your claim should continue.

If Unum averages your disability earnings, we will not terminate your claim
unless the average of your disability earnings from the last 3 months exceeds
80% of indexed monthly earnings.

We will not pay you for any month during which disability earnings exceed 80% of
indexed monthly earnings.

WHAT ARE DEDUCTIBLE SOURCES OF INCOME?

Unum will subtract from your gross disability payment the following deductible
sources of income:

 

  1. The amount that you receive under:

 

  •  

a workers’ compensation law.

 

  •  

an occupational disease law.

 

  •  

any other act or law with similar intent.

 

  2. The amount that you receive as disability income payments under any:

 

  •  

state compulsory benefit act or law.

 

  •  

other group insurance plan.

 

  •  

governmental retirement system as a result of your job with your Employer.

 

  3. The amount that you, your spouse and your children receive as disability
payments because of your disability under:

 

  •  

the United States Social Security Act.

 

  •  

the Canada Pension Plan.

 

  •  

the Quebec Pension Plan.

 

  •  

any similar plan or act.

LTD-BEN-4    (9/1/2003) REV



--------------------------------------------------------------------------------

  4. The amount that you receive as retirement payments or the amount your
spouse and children receive as retirement payments because you are receiving
retirement payments under:

 

  •  

the United States Social Security Act.

 

  •  

the Canada Pension Plan.

 

  •  

the Quebec Pension Plan.

 

  •  

any similar plan or act.

 

  5. The amount that you:

 

  •  

receive as disability payments under your Employer’s retirement plan.

 

  •  

voluntarily elect to receive as retirement payments under your Employer’s
retirement plan.

 

  •  

receive as retirement payments when you reach the later of age 62 or normal
retirement age, as defined in your Employer’s retirement plan.

Disability payments under a retirement plan will be those benefits which are
paid due to disability and do not reduce the retirement benefit which would have
been paid if the disability had not occurred.

Retirement payments will be those benefits which are based on your Employer’s
contribution to the retirement plan. Disability benefits which reduce the
retirement benefit under the plan will also be considered as a retirement
benefit.

Regardless of how the retirement funds from the retirement plan are distributed,
Unum will consider your and your Employer’s contributions to be distributed
simultaneously throughout your lifetime.

Amounts received do not include amounts rolled over or transferred to any
eligible retirement plan. Unum will use the definition of eligible retirement
plan as defined in Section 402 of the Internal Revenue Code including any future
amendments which affect the definition.

 

  6. The amount that you receive under Title 46, United States Code Section 688
(The Jones Act).

With the exception of retirement payments, Unum will only subtract deductible
sources of income which are payable as a result of the same disability.

We will not reduce your payment by your Social Security retirement income if
your disability begins after age 65 and you were already receiving Social
Security retirement payments.

WHAT ARE NOT DEDUCTIBLE SOURCES OF INCOME?

Unum will not subtract from your gross disability payment income you receive
from, but not limited to, the following:

 

  •  

401(k) plans

 

  •  

profit sharing plans

 

  •  

thrift plans

 

  •  

tax sheltered annuities

 

  •  

stock ownership plans

LTD-BEN-5    (9/1/2003) REV



--------------------------------------------------------------------------------

  •  

non-qualified plans of deferred compensation

 

  •  

pension plans for partners

 

  •  

military pension and disability income plans

 

  •  

credit disability insurance

 

  •  

franchise disability income plans

 

  •  

a retirement plan from another Employer

 

  •  

individual retirement accounts (IRA)

 

  •  

individual disability income plans

 

  •  

no fault motor vehicle plans

 

  •  

salary continuation or accumulated sick leave plans

WHAT IF SUBTRACTING DEDUCTIBLE SOURCES OF INCOME RESULTS IN A ZERO BENEFIT?
(Minimum Benefit)

The minimum monthly payment is the greater of:

 

  •  

$100; or

 

  •  

10% of your gross disability payment.

Unum may apply this amount toward an outstanding overpayment.

WHAT HAPPENS WHEN YOU RECEIVE A COST OF LIVING INCREASE FROM DEDUCTIBLE SOURCES
OF INCOME?

Once Unum has subtracted any deductible source of income from your gross
disability payment, Unum will not further reduce your payment due to a cost of
living increase from that source.

WHAT IF UNUM DETERMINES YOU MAY QUALIFY FOR DEDUCTIBLE INCOME BENEFITS?

When we determine that you may qualify for benefits under Item(s) 1, 2 and 3 in
the deductible sources of income section, we will estimate your entitlement to
these benefits. We can reduce your payment by the estimated amounts if such
benefits:

 

  •  

have not been awarded; and

 

  •  

have not been denied; or

 

  •  

have been denied and the denial is being appealed.

Your Long Term Disability payment will NOT be reduced by the estimated amount if
you:

 

  •  

apply for the disability payments under Item(s) 1, 2 and 3 in the deductible
sources of income section and appeal your denial to all administrative levels
Unum feels are necessary; and

 

  •  

sign Unum’s payment option form. This form states that you promise to pay us any
overpayment caused by an award.

If your payment has been reduced by an estimated amount, your payment will be
adjusted when we receive proof:

 

  •  

of the amount awarded; or

LTD-BEN-6    (9/1/2003) REV



--------------------------------------------------------------------------------

  •  

that benefits have been denied and all appeals Unum feels are necessary have
been completed. In this case, a lump sum refund of the estimated amount will be
made to you.

If you receive a lump sum payment from any deductible sources of income, the
lump sum will be pro-rated on a monthly basis over the time period for which the
sum was given. If no time period is stated, we will use a reasonable one.

HOW LONG WILL UNUM CONTINUE TO SEND YOU PAYMENTS?

Unum will send you a payment each month up to the maximum period of payment.
Your maximum period of payment is based on your age at disability as follows:

 

Age at Disability

   Maximum Period of Payment

Less than age 60

   To age 65, but not less than 5 years

Age 60

   60 months

Age 61

   48 months

Age 62

   42 months

Age 63

   36 months

Age 64

   30 months

Age 65

   24 months

Age 66

   21 months

Age 67

   18 months

Age 68

   15 months

Age 69 and over

   12 months

WHEN WILL PAYMENTS STOP?

We will stop sending you payments and your claim will end on the earliest of the
following:

 

  •  

when you are able to work in your regular occupation on a part-time basis but
you choose not to;

 

  •  

the end of the maximum period of payment;

 

  •  

the date you are no longer disabled under the terms of the plan;

 

  •  

the date you fail to submit proof of continuing disability;

 

  •  

the date your disability earnings exceed the amount allowable under the plan;

 

  •  

the date you die.

WHAT DISABILITIES HAVE A LIMITED PAY PERIOD UNDER YOUR PLAN?

Disabilities due to mental illness have a limited pay period up to 24 months.

Unum will continue to send you payments beyond the 24 month period if you meet
one or both of these conditions:

 

  1. If you are confined to a hospital or institution at the end of the 24 month
period, Unum will continue to send you payments during your confinement.

If you are still disabled when you are discharged, Unum will send you payments
for a recovery period of up to 90 days.

LTD-BEN-7    (9/1/2003) REV



--------------------------------------------------------------------------------

If you become reconfined at any time during the recovery period and remain
confined for at least 14 days in a row, Unum will send payments during that
additional confinement and for one additional recovery period up to 90 more
days.

 

  2. In addition to Item 1, if, after the 24 month period for which you have
received payments, you continue to be disabled and subsequently become confined
to a hospital or institution for at least 14 days in a row, Unum will send
payments during the length of the reconfinement.

Unum will not pay beyond the limited pay period as indicated above, or the
maximum period of payment, whichever occurs first.

Unum will not apply the mental illness limitation to dementia if it is a result
of:

 

  •  

stroke;

 

  •  

trauma;

 

  •  

viral infection;

 

  •  

Alzheimer’s disease; or

 

  •  

other conditions not listed which are not usually treated by a mental health
provider or other qualified provider using psychotherapy, psychotropic drugs, or
other similar methods of treatment.

WHAT DISABILITIES ARE NOT COVERED UNDER YOUR PLAN?

Your plan does not cover any disabilities caused by, contributed to by, or
resulting from your:

 

  •  

intentionally self-inflicted injuries.

 

  •  

active participation in a riot.

 

  •  

participation in a felony.

 

  •  

pre-existing condition.

Your plan will not cover a disability due to war, declared or undeclared, or any
act of war.

WHAT IS A PRE-EXISTING CONDITION?

You have a pre-existing condition if:

 

  •  

you received medical treatment, consultation, care or services including
diagnostic measures, or took prescribed drugs or medicines in the 3 months just
prior to your effective date of coverage; or you had symptoms for which an
ordinarily prudent person would have consulted a health care provider in the 3
months just prior to your effective date of coverage; and

 

  •  

the disability begins in the first 12 months after your effective date of
coverage.

WHAT HAPPENS IF YOU RETURN TO WORK FULL TIME AND YOUR DISABILITY OCCURS AGAIN?

If you have a recurrent disability, Unum will treat your disability as part of
your prior claim and you will not have to complete another elimination period
if:

LTD-BEN-8    (9/1/2003) REV



--------------------------------------------------------------------------------

  •  

you were continuously insured under the plan for the period between your prior
claim and your recurrent disability; and

 

  •  

your recurrent disability occurs within 6 months of the end of your prior claim.

Your recurrent disability will be subject to the same terms of this plan as your
prior claim.

Any disability which occurs after 6 months from the date your prior claim ended
will be treated as a new claim. The new claim will be subject to all of the
policy provisions.

If you become entitled to payments under any other group long term disability
plan, you will not be eligible for payments under the Unum plan.

LTD-BEN-9    (9/1/2003) REV



--------------------------------------------------------------------------------

LONG TERM DISABILITY

OTHER BENEFIT FEATURES

WHAT BENEFITS WILL BE PROVIDED TO YOUR FAMILY IF YOU DIE? (Survivor Benefit)

When Unum receives proof that you have died, we will pay your eligible survivor
a lump sum benefit equal to 3 months of your gross disability payment if, on the
date of your death:

 

  •  

your disability had continued for 180 or more consecutive days; and

 

  •  

you were receiving or were entitled to receive payments under the plan.

If you have no eligible survivors, payment will be made to your estate, unless
there is none. In this case, no payment will be made.

However, we will first apply the survivor benefit to any overpayment which may
exist on your claim.

WHAT IF YOU ARE NOT IN ACTIVE EMPLOYMENT WHEN YOUR EMPLOYER CHANGES INSURANCE
CARRIERS TO UNUM? (Continuity of Coverage)

When the plan becomes effective, Unum will provide coverage for you if:

 

  •  

you are not in active employment because of a sickness or injury; and

 

  •  

you were covered by the prior policy.

Your coverage is subject to payment of premium.

Your payment will be limited to the amount that would have been paid by the
prior carrier. Unum will reduce your payment by any amount for which your prior
carrier is liable.

WHAT IF YOU HAVE A DISABILITY DUE TO A PRE-EXISTING CONDITION AFTER YOUR
EMPLOYER CHANGES INSURANCE CARRIERS TO UNUM OR YOU CHANGE EMPLOYERS AND BECOME
INSURED UNDER THE UNUM PLAN? (Continuity of Coverage)

Unum may send a payment if your disability results from a pre-existing condition
if you were in active employment and insured under the Unum plan on the date
your disability began.

In order to receive a benefit you must satisfy the pre-existing condition
provision under:

 

  1. the Unum plan, using the following rule:

Rule: When determining if you have a pre-existing condition under the Unum plan
we will credit the time you were previously covered under a group disability
insurance plan or policy or employer-provided disability benefit arrangement if
(a) your coverage was continuous to a date within 60 days prior to the effective
date of your coverage under this plan; and (b) the prior coverage was
substantially similar to this plan; or

LTD-OTR-1    (9/1/2003) REV



--------------------------------------------------------------------------------

  2. the prior carrier’s plan, if benefits would have been paid had that policy
remained in force.

If you do not satisfy Item 1 or 2, Unum will not make any payments.

If you satisfy Item 1, we will determine your benefits according to the Unum
plan provisions.

If you satisfy Item 2, we will administer your claim according to the Unum plan
provisions. However, your benefit will be the lesser of:

 

  a. the monthly benefit that would have been payable under the terms of the
prior plan if it had remained in force; or

 

  b. the monthly benefit under the Unum plan.

If you only satisfy Item 2 above, your benefits will end on the earlier of the
following dates:

 

  1. the end of the maximum benefit period under the plan; or

 

  2. the date benefits would have ended under the prior plan if it had remained
in force.

WHAT INSURANCE IS AVAILABLE IF YOU END EMPLOYMENT? (Conversion)

If you end employment with your Employer, your coverage under the plan will end.
You may be eligible to purchase insurance under Unum’s group conversion policy.
To be eligible, you must have been insured under your Employer’s group plan for
at least 12 consecutive months. We will consider the amount of time you were
insured under the Unum plan and the plan it replaced, if any.

You must apply for insurance under the conversion policy and pay the first
quarterly premium within 31 days after the date your employment ends.

Unum will determine the coverage you will have under the conversion policy. The
conversion policy may not be the same coverage we offered you under your
Employer’s group plan.

You are not eligible to apply for coverage under Unum’s group conversion policy
if:

 

  •  

you are or become insured under another group long term disability plan within
31 days after your employment ends;

 

  •  

you are disabled under the terms of the plan;

 

  •  

you recover from a disability and do not return to work for your Employer;

 

  •  

you are on a leave of absence; or

 

  •  

your coverage under the plan ends for any of the following reasons:

 

  •  

the plan is cancelled;

 

  •  

the plan is changed to exclude the group of employees to which you belong;

 

  •  

you are no longer in an eligible group;

 

  •  

you end your working career or retire and receive payment from any Employer’s
retirement plan; or

 

  •  

you fail to pay the required premium under this plan.

LTD-OTR-2    (9/1/2003) REV



--------------------------------------------------------------------------------

DISABILITY PLUS RIDER

WHO IS ELIGIBLE FOR DISABILITY PLUS COVERAGE?

You must be insured under the Unum Long Term Disability (LTD) plan to be
eligible for the additional disability coverage described in this Rider. All of
the policy definitions apply to the coverage as well as policy provisions
specified in this Rider.

WHEN WILL THIS COVERAGE BECOME EFFECTIVE?

You will become insured for Disability Plus coverage on the later of:

 

  •  

the effective date of this Rider; or

 

  •  

your effective date under the LTD plan.

Disability Plus coverage will continue as long as the Rider is in effect and you
are insured under the LTD plan. There is no conversion privilege feature for
Disability Plus coverage.

WHO PAYS FOR THE DISABILITY PLUS COVERAGE?

Your Employer pays the cost of your coverage.

WHEN WILL YOU BE ELIGIBLE TO RECEIVE DISABILITY PLUS BENEFITS?

We will pay a monthly Disability Plus benefit to you when we receive proof that
you are disabled under this rider and are receiving monthly payments under the
LTD plan. Disability Plus benefits will begin at the end of the elimination
period shown in the LTD plan.

You are disabled under this rider when Unum determines that due to sickness or
injury:

 

  •  

you lose the ability to safely and completely perform 2 activities of daily
living without another person’s assistance or verbal cueing; or

 

  •  

you have a deterioration or loss in intellectual capacity and need another
person’s assistance or verbal cueing for your protection or for the protection
of others.

HOW MUCH WILL UNUM PAY IF YOU ARE DISABLED?

The Disability Plus benefit is 20% of monthly earnings to a maximum monthly
benefit of the lesser of the LTD plan maximum monthly benefit or $5,000.

This benefit is not subject to policy provisions which would otherwise increase
or reduce the benefit amount such as Deductible Sources of Income.

EXCLUSIONS AND LIMITATIONS

All of the policy provisions that exclude or limit coverage will apply to this
Disability Plus Rider.

For Disability Plus coverage, you will be considered to have a pre-existing
condition if:

 

LTD-OTR-3    (9/1/2003) REV



--------------------------------------------------------------------------------

  •  

you received medical treatment, consultation, care or services including
diagnostic measures, or took prescribed drugs or medicines in the 3 months just
prior to your effective date under this rider; or you had symptoms for which an
ordinarily prudent person would have consulted a health care provider in the 3
months just prior to your effective date under this rider; and

 

  •  

the disability begins in the first 12 months after your effective date under
this rider.

This Rider will not cover a loss of activities of daily living or cognitive
impairment that exists on your effective date of coverage.

CLAIMS INFORMATION

The LTD claim information section under the policy applies to Disability Plus
coverage. We may ask you to be examined, at our expense, by a physician or other
medical practitioner of our choice. We may also require an interview with you.

WHEN WILL DISABILITY PLUS BENEFIT PAYMENTS END?

Benefit payments will end on the earliest of the following dates:

 

  •  

the date you are no longer disabled under the Rider;

 

  •  

the date you become ineligible for monthly payments under the LTD plan;

 

  •  

the end of the maximum period of payment shown in the LTD plan; or

 

  •  

the date you die.

No survivor benefits are payable for the Disability Plus coverage.

WAIVER OF PREMIUM

Premium for the Disability Plus coverage is not required while you are receiving
monthly payments under the LTD plan.

CONTINUITY OF COVERAGE

All of the policy continuity of coverage provisions will apply to this
Disability Plus Rider.

 

LTD-OTR-4    (9/1/2003) REV



--------------------------------------------------------------------------------

OTHER SERVICES

These services are also available from us as part of your Unum Long Term
Disability plan.

HOW CAN UNUM HELP YOUR EMPLOYER IDENTIFY AND PROVIDE WORKSITE MODIFICATION?

A worksite modification might be what is needed to allow you to perform the
material and substantial duties of your regular occupation with your Employer.
One of our designated professionals will assist you and your Employer to
identify a modification we agree is likely to help you remain at work or return
to work. This agreement will be in writing and must be signed by you, your
Employer and Unum.

When this occurs, Unum will reimburse your Employer for the cost of the
modification, up to the greater of:

 

  •  

$1,000; or

 

  •  

the equivalent of 2 months of your monthly benefit.

This benefit is available to you on a one time only basis.

HOW CAN UNUM’S REHABILITATION SERVICE HELP YOU RETURN TO WORK?

Unum has a vocational rehabilitation program available to assist you to return
to work. This program is offered as a service, and is voluntary on your part and
on Unum’s part.

In addition to referrals made to the rehabilitation program by our claims paying
personnel, you may request to have your claim file reviewed by one of Unum’s
rehabilitation professionals. As your file is reviewed, medical and vocational
information will be analyzed to determine if rehabilitation services might help
you return to gainful employment.

Once the initial review is completed, Unum may elect to offer you a
return-to-work program. The return-to-work program may include, but is not
limited to, the following services:

 

  •  

coordination with your Employer to assist you to return to work;

 

  •  

evaluation of adaptive equipment to allow you to return to work;

 

  •  

vocational evaluation to determine how your disability may impact your
employment options;

 

  •  

job placement services;

 

  •  

resume preparation;

 

  •  

job seeking skills training; or

 

  •  

retraining for a new occupation.

HOW CAN UNUM’S SOCIAL SECURITY CLAIMANT ADVOCACY PROGRAM ASSIST YOU WITH
OBTAINING SOCIAL SECURITY DISABILITY BENEFITS?

In order to be eligible for assistance from Unum’s Social Security claimant
advocacy program, you must be receiving monthly payments from us. Unum can
provide expert advice regarding your claim and assist you with your application
or appeal.

 

SERVICES-1    (9/1/2003) REV



--------------------------------------------------------------------------------

Receiving Social Security benefits may enable:

 

  •  

you to receive Medicare after 24 months of disability payments;

 

  •  

you to protect your retirement benefits; and

 

  •  

your family to be eligible for Social Security benefits.

We can assist you in obtaining Social Security disability benefits by:

 

  •  

helping you find appropriate legal representation;

 

  •  

obtaining medical and vocational evidence; and

 

  •  

reimbursing pre-approved case management expenses.

 

SERVICES-2    (9/1/2003) REV



--------------------------------------------------------------------------------

GLOSSARY

ACTIVE EMPLOYMENT means you are working for your Employer for earnings that are
paid regularly and that you are performing the material and substantial duties
of your regular occupation. You must be working at least the minimum number of
hours as described under Eligible Group(s) in each plan.

Your work site must be:

 

  •  

your Employer’s usual place of business;

 

  •  

an alternative work site at the direction of your Employer, including your home;
or

 

  •  

a location to which your job requires you to travel.

Normal vacation is considered active employment.

Temporary and seasonal workers are excluded from coverage.

ACTIVITIES OF DAILY LIVING mean:

 

  •  

Bathing—the ability to wash yourself either in the tub or shower or by sponge
bath with or without equipment or adaptive devices.

 

  •  

Dressing—the ability to put on and take off all garments and medically necessary
braces or artificial limbs usually worn.

 

  •  

Toileting—the ability to get to and from and on and off the toilet, to maintain
a reasonable level of personal hygiene, and to care for clothing.

 

  •  

Transferring—the ability to move in and out of a chair or bed with or without
equipment such as canes, quad canes, walkers, crutches or grab bars or other
support devices including mechanical or motorized devices.

 

  •  

Continence—the ability to either:

 

  •  

voluntarily control bowel and bladder function; or

 

  •  

if incontinent, be able to maintain a reasonable level of personal hygiene.

 

  •  

Eating—the ability to get nourishment into the body.

DEDUCTIBLE SOURCES OF INCOME means income from deductible sources listed in the
plan which you receive while you are disabled. This income will be subtracted
from your gross disability payment.

DISABILITY EARNINGS means the earnings which you receive while you are disabled
and working, plus the earnings you could receive if you were working to your
maximum capacity.

ELIMINATION PERIOD means a period of continuous disability which must be
satisfied before you are eligible to receive benefits from Unum.

EMPLOYEE means a citizen or permanent resident of the United States or Canada
who is in active employment in the United States with the Employer unless an
exception is applied for and approved in writing by Unum.

EMPLOYER means the Policyholder, and includes any division, subsidiary or
affiliated company named in the policy.

EVIDENCE OF INSURABILITY means a statement of your medical history which Unum
will use to determine if you are approved for coverage. Evidence of insurability
will be at Unum’s expense.

 

GLOSSARY-1    (9/1/2003) REV



--------------------------------------------------------------------------------

GRACE PERIOD means the period of time following the premium due date during
which premium payment may be made.

GROSS DISABILITY PAYMENT means the benefit amount before Unum subtracts
deductible sources of income and disability earnings.

HOSPITAL OR INSTITUTION means an accredited facility licensed to provide care
and treatment for the condition causing your disability.

INDEXED MONTHLY EARNINGS means your monthly earnings adjusted on each
anniversary of benefit payments by the lesser of 10% or the current annual
percentage increase in the Consumer Price Index. Your indexed monthly earnings
may increase or remain the same, but will never decrease.

The Consumer Price Index (CPI-W) is published by the U.S. Department of Labor.
Unum reserves the right to use some other similar measurement if the Department
of Labor changes or stops publishing the CPI-W.

Indexing is only used to determine your percentage of lost earnings while you
are disabled and working.

INJURY means a bodily injury that is the direct result of an accident and not
related to any other cause. Disability must begin while you are covered under
the plan.

INSURED means any person covered under a plan.

LAW, PLAN OR ACT means the original enactments of the law, plan or act and all
amendments.

LAYOFF or LEAVE OF ABSENCE means you are temporarily absent from active
employment for a period of time that has been agreed to in advance in writing by
your Employer.

Your normal vacation time or any period of disability is not considered a
temporary layoff or leave of absence.

LIMITED means what you cannot or are unable to do.

MATERIAL AND SUBSTANTIAL DUTIES means duties that:

 

  •  

are normally required for the performance of your regular occupation; and

 

  •  

cannot be reasonably omitted or modified.

MAXIMUM CAPACITY means, based on your restrictions and limitations, the greatest
extent of work you are able to do in your regular occupation, that is reasonably
available.

MAXIMUM PERIOD OF PAYMENT means the longest period of time Unum will make
payments to you for any one period of disability.

MENTAL ILLNESS means a psychiatric or psychological condition regardless of
cause such as schizophrenia, depression, manic depressive or bipolar illness,
anxiety, personality disorders and/or adjustment disorders or other conditions.
These conditions

are usually treated by a mental health provider or other qualified provider
using psychotherapy, psychotropic drugs, or other similar methods of treatment.

 

GLOSSARY-2    (9/1/2003) REV



--------------------------------------------------------------------------------

MONTHLY BENEFIT means the total benefit amount for which an employee is insured
under this plan subject to the maximum benefit.

MONTHLY EARNINGS means your gross monthly income from your Employer as defined
in the plan.

MONTHLY PAYMENT means your payment after any deductible sources of income have
been subtracted from your gross disability payment.

PART-TIME BASIS means the ability to work and earn between 20% and 80% of your
indexed monthly earnings.

PAYABLE CLAIM means a claim for which Unum is liable under the terms of the
policy.

PHYSICIAN means:

 

  •  

a person performing tasks that are within the limits of his or her medical
license; and

 

  •  

a person who is licensed to practice medicine and prescribe and administer drugs
or to perform surgery; or

 

  •  

a person with a doctoral degree in Psychology (Ph.D. or Psy.D.) whose primary
practice is treating patients; or

 

  •  

a person who is a legally qualified medical practitioner according to the laws
and regulations of the governing jurisdiction.

Unum will not recognize you, or your spouse, children, parents or siblings as a
physician for a claim that you send to us.

PLAN means a line of coverage under the policy.

POLICYHOLDER means the Employer to whom the policy is issued.

PRE-EXISTING CONDITION means a condition for which you received medical
treatment, consultation, care or services including diagnostic measures, or took
prescribed drugs or medicines for your condition during the given period of time
as stated in the plan; or you had symptoms for which an ordinarily prudent
person would have consulted a health care provider during the given period of
time as stated in the plan.

RECURRENT DISABILITY means a disability which is:

 

  •  

caused by a worsening in your condition; and

 

  •  

due to the same cause(s) as your prior disability for which Unum made a Long
Term Disability payment.

REGULAR CARE means:

 

  •  

you personally visit a physician as frequently as is medically required,
according to generally accepted medical standards, to effectively manage and
treat your disabling condition(s); and

 

  •  

you are receiving the most appropriate treatment and care which conforms with
generally accepted medical standards, for your disabling condition(s) by a
physician whose specialty or experience is the most appropriate for your
disabling condition(s), according to generally accepted medical standards.

 

GLOSSARY-3    (9/1/2003) REV



--------------------------------------------------------------------------------

REGULAR OCCUPATION means the occupation you are routinely performing when your
disability begins. Unum will look at your occupation as it is normally performed
in the national economy, instead of how the work tasks are performed for a
specific employer or at a specific location.

RETIREMENT PLAN means a defined contribution plan or defined benefit plan. These
are plans which provide retirement benefits to employees and are not funded
entirely by employee contributions. Retirement Plan includes but is not limited
to any plan which is part of any federal, state, county, municipal or
association retirement system.

SALARY CONTINUATION OR ACCUMULATED SICK LEAVE means continued payments to you by
your Employer of all or part of your monthly earnings, after you become disabled
as defined by the Policy. This continued payment must be part of an established
plan maintained by your Employer for the benefit of all employees covered under
the Policy. Salary continuation or accumulated sick leave does not include
compensation paid to you by your Employer for work you actually perform after
your disability begins. Such compensation is considered disability earnings, and
would be taken into account in calculating your monthly payment.

SICKNESS means an illness or disease. Disability must begin while you are
covered under the plan.

SURVIVOR, ELIGIBLE means your spouse, if living; otherwise your children under
age 25 equally.

TOTAL COVERED PAYROLL means the total amount of monthly earnings for which
employees are insured under this plan.

WAITING PERIOD means the continuous period of time (shown in each plan) that you
must be in active employment in an eligible group before you are eligible for
coverage under a plan.

WE, US and OUR means First Unum Life Insurance Company.

YOU means an employee who is eligible for Unum coverage.

 

GLOSSARY-4    (9/1/2003) REV



--------------------------------------------------------------------------------

ERISA

Additional Summary Plan Description Information

If this policy provides benefits under a Plan which is subject to the Employee
Retirement Income Security Act of 1974 (ERISA), the following provisions apply.
These provisions, together with your certificate of coverage, constitute the
summary plan description. The summary plan description and the policy constitute
the Plan. Benefit determinations are controlled exclusively by the policy, your
certificate of coverage and the information contained in this document.

Name of Plan:

Tiffany & Co. Plan

Name and Address of Employer:

Tiffany & Co.

600 Madison Avenue, 15th Floor

New York, New York

10022-1615

Plan Identification Number:

 

  a. Employer IRS Identification #: 13-1387680

 

  b. Plan #: 505

Type of Welfare Plan:

Disability

Type of Administration:

The Plan is administered by the Plan Administrator. Benefits are administered by
the insurer and provided in accordance with the insurance policy issued to the
Plan.

ERISA Plan Year Ends:

October 15

Plan Administrator, Name,

Address, and Telephone Number:

Tiffany & Co.

600 Madison Avenue, 15th Floor

New York, New York

10022-1615

(212) 575-8000

Tiffany & Co. is the Plan Administrator and named fiduciary of the Plan, with
authority to delegate its duties. The Plan Administrator may designate Trustees
of the Plan, in which case the Administrator will advise you separately of the
name, title and address of each Trustee.

Agent for Service of

Legal Process on the Plan:

Tiffany & Co.

600 Madison Avenue, 15th Floor

New York, New York

10022-1615

 

ADDLSUM-1    (9/1/2003) REV



--------------------------------------------------------------------------------

Service of legal process may also be made upon the Plan Administrator, or a
Trustee of the Plan, if any.

Funding and Contributions:

The Plan is funded by insurance issued by First Unum Life Insurance Company, 99
Park Avenue, 6th Floor, New York, New York 10016 (hereinafter referred to as
“Unum”) under policy number 533717 001. Contributions to the Plan are made as
stated under “WHO PAYS FOR THE COVERAGE” in the Certificate of Coverage.

EMPLOYER’S RIGHT TO AMEND THE PLAN

The Employer reserves the right, in its sole and absolute discretion, to amend,
modify, or terminate, in whole or in part, any or all of the provisions of this
Plan (including any related documents and underlying policies), at any time and
for any reason or no reason. Any amendment, modification, or termination must be
in writing and endorsed on or attached to the Plan.

EMPLOYER’S RIGHT TO REQUEST POLICY CHANGE

The Employer can request a policy change. Only an officer or registrar of Unum
can approve a change. The change must be in writing and endorsed on or attached
to the policy.

CANCELLING THE POLICY OR A PLAN UNDER THE POLICY

The policy or a plan under the policy can be cancelled:

 

  •  

by Unum; or

 

  •  

by the Policyholder.

Unum may cancel or offer to modify the policy or a plan if:

 

  •  

there is less than 75% participation of those eligible employees who pay all or
part of their premium for a plan; or

 

  •  

there is less than 100% participation of those eligible employees for a
Policyholder paid plan;

 

  •  

the Policyholder does not promptly provide Unum with information that is
reasonably required;

 

  •  

the Policyholder fails to perform any of its obligations that relate to the
policy;

 

  •  

fewer than 10 employees are insured under a plan;

 

  •  

the Policyholder fails to pay any premium within the 31 day grace period.

If Unum cancels the policy or a plan for reasons other than the Policyholder’s
failure to pay premium, a written notice will be delivered to the Policyholder
at least 31 days prior to the cancellation date.

If the premium is not paid during the grace period, the policy or plan will
terminate automatically at the end of the grace period. The Policyholder is
liable for premium for coverage during the grace period. The Policyholder must
pay Unum all premium due for the full period each plan is in force.

 

ADDLSUM-2    (9/1/2003) REV



--------------------------------------------------------------------------------

The Policyholder may cancel the policy or a plan by written notice delivered to
Unum at least 31 days prior to the cancellation date. When both the Policyholder
and Unum agree, the policy or a plan can be cancelled on an earlier date. If
Unum or the Policyholder cancels the policy or a plan, coverage will end at
12:00 midnight on the last day of coverage.

If the policy or a plan is cancelled, the cancellation will not affect a payable
claim.

HOW TO FILE A CLAIM

If you wish to file a claim for benefits, you should follow the claim procedures
described in your insurance certificate. To complete your claim filing, Unum
must receive the claim information it requests from you (or your authorized
representative), your attending physician and your Employer. If you or your
authorized representative has any questions about what to do, you or your
authorized representative should contact Unum directly.

CLAIMS PROCEDURES

Unum will give you notice of the decision no later than 45 days after the claim
is filed. This time period may be extended twice by 30 days if Unum both
determines that such an extension is necessary due to matters beyond the control
of the Plan and notifies you of the circumstances requiring the extension of
time and the date by which Unum expects to render a decision. If such an
extension is necessary due to your failure to submit the information necessary
to decide the claim, the notice of extension will specifically describe the
required information, and you will be afforded at least 45 days within which to
provide the specified information. If you deliver the requested information
within the time specified, any 30 day extension period will begin after you have
provided that information. If you fail to deliver the requested information
within the time specified, Unum may decide your claim without that information.

If your claim for benefits is wholly or partially denied, the notice of adverse
benefit determination under the Plan will:

 

  •  

state the specific reason(s) for the determination;

 

  •  

reference specific Plan provision(s) on which the determination is based;

 

  •  

describe additional material or information necessary to complete the claim and
why such information is necessary;

 

  •  

describe Plan procedures and time limits for appealing the determination, and
your right to obtain information about those procedures and the right to bring a
lawsuit under Section 502(a) of ERISA following an adverse determination from
Unum on appeal; and

 

  •  

disclose any internal rule, guidelines, protocol or similar criterion relied on
in making the adverse determination (or state that such information will be
provided free of charge upon request).

Notice of the determination may be provided in written or electronic form.
Electronic notices will be provided in a form that complies with any applicable
legal requirements.

 

ADDLSUM-3    (9/1/2003) REV



--------------------------------------------------------------------------------

APPEAL PROCEDURES

You have 180 days from the receipt of notice of an adverse benefit determination
to file an appeal. Requests for appeals should be sent to the address specified
in the claim denial. A decision on review will be made not later than 45 days
following receipt of the written request for review. If Unum determines that
special circumstances require an extension of time for a decision on review, the
review period may be extended by an additional 45 days (90 days in total). Unum
will notify you in writing if an additional 45 day extension is needed.

If an extension is necessary due to your failure to submit the information
necessary to decide the appeal, the notice of extension will specifically
describe the required information, and you will be afforded at least 45 days to
provide the specified information. If you deliver the requested information
within the time specified, the 45 day extension of the appeal period will begin
after you have provided that information. If you fail to deliver the requested
information within the time specified, Unum may decide your appeal without that
information.

You will have the opportunity to submit written comments, documents, or other
information in support of your appeal. You will have access to all relevant
documents as defined by applicable U.S. Department of Labor regulations. The
review of the adverse benefit determination will take into account all new
information, whether or not presented or available at the initial determination.
No deference will be afforded to the initial determination.

The review will be conducted by Unum and will be made by a person different from
the person who made the initial determination and such person will not be the
original decision maker’s subordinate. In the case of a claim denied on the
grounds of a medical judgment, Unum will consult with a health professional with
appropriate training and experience. The health care professional who is
consulted on appeal will not be the individual who was consulted during the
initial determination or a subordinate. If the advice of a medical or vocational
expert was obtained by the Plan in connection with the denial of your claim,
Unum will provide you with the names of each such expert, regardless of whether
the advice was relied upon.

A notice that your request on appeal is denied will contain the following
information:

 

  •  

the specific reason(s) for the determination;

 

  •  

a reference to the specific Plan provision(s) on which the determination is
based;

 

  •  

a statement disclosing any internal rule, guidelines, protocol or similar
criterion relied on in making the adverse determination (or a statement that
such information will be provided free of charge upon request);

 

  •  

a statement describing your right to bring a lawsuit under Section 502(a) of
ERISA if you disagree with the decision;

 

  •  

the statement that you are entitled to receive upon request, and without charge,
reasonable access to or copies of all documents, records or other information
relevant to the determination; and

 

ADDLSUM-4    (9/1/2003) REV



--------------------------------------------------------------------------------

  •  

the statement that “You or your plan may have other voluntary alternative
dispute resolution options, such as mediation. One way to find out what may be
available is to contact your local U.S. Department of Labor Office and your
State insurance regulatory agency”.

Notice of the determination may be provided in written or electronic form.
Electronic notices will be provided in a form that complies with any applicable
legal requirements.

Unless there are special circumstances, this administrative appeal process must
be completed before you begin any legal action regarding your claim.

YOUR RIGHTS UNDER ERISA

As a participant in this Plan you are entitled to certain rights and protections
under the Employee Retirement Income Security Act of 1974 (ERISA). ERISA
provides that all Plan participants shall be entitled to:

Receive Information About Your Plan and Benefits

Examine, without charge, at the Plan Administrator’s office and at other
specified locations, all documents governing the Plan, including insurance
contracts, and a copy of the latest annual report (Form 5500 Series) filed by
the Plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Employee Benefits Security Administration.

Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including insurance contracts, and copies
of the latest annual report (Form 5500 Series) and updated summary plan
description. The Plan Administrator may make a reasonable charge for the copies.

Receive a summary of the Plan’s annual financial report. The Plan Administrator
is required by law to furnish each participant with a copy of this summary
annual report.

Prudent Actions by Plan Fiduciaries

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your Employer or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
benefit or exercising your rights under ERISA.

Enforce Your Rights

If your claim for a benefit is denied or ignored, in whole or in part, you have
a right to know why this was done, to obtain copies of documents relating to the
decision without charge, and to appeal any denial, all within certain time
schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
federal court.

 

ADDLSUM-5    (9/1/2003) REV



--------------------------------------------------------------------------------

In such a case, the court may require the Plan Administrator to provide the
materials and pay you up to $110 a day until you receive the materials, unless
the materials were not sent because of reasons beyond the control of the Plan
Administrator.

If you have a claim for benefits that is denied or ignored, in whole or in part,
you may file suit in a state or federal court. If it should happen that Plan
fiduciaries misuse the Plan’s money, or if you are discriminated against for
asserting your rights, you may seek assistance from the U.S. Department of
Labor, or you may file suit in a federal court. The court will decide who should
pay court costs and legal fees. If you are successful, the court may order the
person you have sued to pay these costs and fees. If you lose, the court may
order you to pay these costs and fees, if, for example, it finds your claim is
frivolous.

Assistance with Your Questions

If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

OTHER RIGHTS

Unum, for itself and as claims fiduciary for the Plan, is entitled to legal and
equitable relief to enforce its right to recover any benefit overpayments caused
by your receipt of deductible sources of income from a third party. This right
of recovery is enforceable even if the amount you receive from the third party
is less than the actual loss suffered by you but will not exceed the benefits
paid you under the policy. Unum and the Plan have an equitable lien over such
sources of income until any benefit overpayments have been recovered in full.

DISCRETIONARY ACTS

The Plan, acting through the Plan Administrator, delegates to Unum and its
affiliate Unum Group discretionary authority to make benefit determinations
under the Plan. Unum and Unum Group may act directly or through their employees
and agents or further delegate their authority through contracts, letters or
other documentation or procedures to other affiliates, persons or entities.
Benefit determinations include determining eligibility for benefits and the
amount of any benefits, resolving factual disputes, and interpreting and
enforcing the provisions of the Plan. All benefit determinations must be
reasonable and based on the terms of the Plan and the facts and circumstances of
each claim.

Once you are deemed to have exhausted your appeal rights under the Plan, you
have the right to seek court review under Section 502(a) of ERISA of any benefit
determinations with which you disagree. The court will determine the standard of
review it will apply in evaluating those decisions.

 

ADDLSUM-6    (9/1/2003) REV



--------------------------------------------------------------------------------

Unum’s Commitment to Privacy

Unum understands your privacy is important. We value our relationship with you
and are committed to protecting the confidentiality of nonpublic personal
information (NPI). This notice explains why we collect NPI, what we do with NPI
and how we protect your privacy.

Collecting Information

We collect NPI about our customers to provide them with insurance products and
services. This may include telephone number, address, date of birth, occupation,
income and health history. We may receive NPI from your applications and forms,
medical providers, other insurers, employers, insurance support organizations,
and service providers.

Sharing Information

We share the types of NPI described above primarily with people who perform
insurance, business, and professional services for us, such as helping us pay
claims and detect fraud. We may share NPI with medical providers for insurance
and treatment purposes. We may share NPI with an insurance support organization.
The organization may retain the NPI and disclose it to others for whom it
performs services. In certain cases, we may share NPI with group policyholders
for reporting and auditing purposes. We may share NPI with parties to a proposed
or final sale of insurance business or for study purposes. We may also share NPI
when otherwise required or permitted by law, such as sharing with governmental
or other legal authorities. When legally necessary, we ask your permission
before sharing NPI about you. Our practices apply to our former, current and
future customers.

Please be assured we do not share your health NPI to market any product or
service. We also do not share any NPI to market non-financial products and
services. For example, we do not sell your name to catalog companies.

The law allows us to share NPI as described above (except health information)
with affiliates to market financial products and services. The law does not
allow you to restrict these disclosures. We may also share with companies that
help us market our insurance products and services, such as vendors that provide
mailing services to us. We may share with other financial institutions to
jointly market financial products and services. When required by law, we ask
your permission before we share NPI for marketing purposes.

When other companies help us conduct business, we expect them to follow
applicable privacy laws. We do not authorize them to use or share NPI except
when necessary to conduct the work they are performing for us or to meet
regulatory or other governmental requirements.

Unum companies, including insurers and insurance service providers, may share
NPI about you with each other. The NPI might not be directly related to our
transaction or experience with you. It may include financial or other personal
information such as employment history. Consistent with the Fair Credit
Reporting Act, we ask your permission before sharing NPI that is not directly
related to our transaction or experience with you.

 

GLB-1    (9/1/2003) REV



--------------------------------------------------------------------------------

Safeguarding Information

We have physical, electronic and procedural safeguards that protect the
confidentiality and security of NPI. We give access only to employees who need
to know the NPI to provide insurance products or services to you.

Access to Information

You may request access to certain NPI we collect to provide you with insurance
products and services. You must make your request in writing and send it to the
address below. The letter should include your full name, address, telephone
number and policy number if we have issued a policy. If you request, we will
send copies of the NPI to you. If the NPI includes health information, we may
provide the health information to you through a health care provider you
designate. We will also send you information related to disclosures. We may
charge a reasonable fee to cover our copying costs.

This section applies to NPI we collect to provide you with coverage. It does not
apply to NPI we collect in anticipation of a claim or civil or criminal
proceeding.

Correction of Information

If you believe NPI we have about you is incorrect, please write to us. Your
letter should include your full name, address, telephone number and policy
number if we have issued a policy. Your letter should also explain why you
believe the NPI is inaccurate. If we agree with you, we will correct the NPI and
notify you of the correction. We will also notify any person who may have
received the incorrect NPI from us in the past two years if you ask us to
contact that person.

If we disagree with you, we will tell you we are not going to make the
correction. We will give you the reason(s) for our refusal. We will also tell
you that you may submit a statement to us. Your statement should include the NPI
you believe is correct. It should also include the reason(s) why you disagree
with our decision not to correct the NPI in our files. We will file your
statement with the disputed NPI. We will include your statement any time we
disclose the disputed NPI. We will also give the statement to any person
designated by you if we may have disclosed the disputed NPI to that person in
the past two years.

Coverage Decisions

If we decide not to issue coverage to you, we will provide you with the specific
reason(s) for our decision. We will also tell you how to access and correct
certain NPI.

Contacting Us

For additional information about Unum’s commitment to privacy, please visit
www.unum.com/privacy or www.coloniallife.com or write to: Privacy Officer, Unum,
2211 Congress Street, C467, Portland, Maine 04122. We reserve the right to
modify this notice. We will provide you with a new notice if we make material
changes to our privacy practices.

 

GLB-2    (9/1/2003) REV



--------------------------------------------------------------------------------

Unum is providing this notice to you on behalf of the following insuring
companies: Unum Life Insurance Company of America, First Unum Life Insurance
Company, Provident Life and Accident Insurance Company, Provident Life and
Casualty Insurance Company, Colonial Life & Accident Insurance Company, The Paul
Revere Life Insurance Company and The Paul Revere Variable Annuity Insurance
Company.

Unum is a registered trademark and marketing brand of Unum Group and its
insuring subsidiaries.

A-32442 (4-07)

 

GLB-3    (9/1/2003) REV